IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-93,792-01


                    EX PARTE PAUL QUINTANILLA REYES, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1645945-A IN THE 228TH DISTRICT COURT
                              FROM HARRIS COUNTY


       Per curiam.

                                             ORDER

       Applicant pleaded guilty to possession with intent to deliver and was sentenced to twelve

years’ imprisonment. Applicant did not appeal his conviction. Applicant filed this application for

a writ of habeas corpus in the county of conviction, and the district clerk forwarded it to this Court.

See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends, among other things, that his guilty plea was involuntary because trial

counsel failed to adequately investigate the credibility of the Houston Police Department Narcotics

Officers involved in his case to learn that many of them were under criminal investigation at the time

he entered his plea. Applicant has alleged facts that, if true, might entitle him to relief. Hill v.

Lockhart, 474 U.S. 52 (1985). Accordingly, the record should be developed. The trial court is the
                                                                                                       2

appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court

shall order trial counsel to respond to Applicant’s claim. In developing the record, the trial court

may use any means set out in Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall

determine whether Applicant is indigent. If Applicant is indigent and wants to be represented by

counsel, the trial court shall appoint counsel to represent [him/her] at the hearing. See TEX . CODE

CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial court shall immediately notify

this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient and Applicant would have insisted on a trial but for counsel’s alleged

deficient performance. The trial court shall make specific findings as to (1) what investigation

counsel conducted; (2) what advice counsel gave Applicant prior to Applicant’s guilty plea; and (3)

whether counsel would have changed his advice had he known about Sergeant Clemente Reyna’s

four indictments and/or the pending investigations of the officers involved in Applicant’s case. The

trial court may make any other findings and conclusions that it deems appropriate in response to

Applicant’s claim.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.
                      3

Filed: June 8, 2022
Do not publish